NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JONA SEGATI DUIKORO,                            No.    18-71842

                Petitioner,                     Agency No. A208-968-322

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**
                               San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

      Jona Segati Duikoro, a native and citizen of Fiji, petitions for review of a

decision of the Board of Immigration Appeals (“BIA”) affirming an immigration

judge’s denial of Duikoro’s application for asylum, withholding of removal, and

protection under the United Nations Convention Against Torture (“CAT”). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252(a)(1). We review the agency’s factual

findings for substantial evidence. Garcia v. Holder, 749 F.3d 785, 789 (9th Cir.

2014). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that Duikoro did not

establish a clear probability of future persecution for purposes of withholding of

removal. See id. at 791 (“To qualify for withholding of removal, an applicant must

show a ‘clear probability’ of future persecution.” (citation omitted)). Duikoro did

not show that political persecution of his stepfather created a “pattern of

persecution closely tied” to Duikoro, Arriaga-Barrientos v. U.S.I.N.S., 937 F.2d

411, 414 (9th Cir. 1991), and testimony that family members have remained in Fiji

without incident weakens his argument, see Tamang v. Holder, 598 F.3d 1083,

1094 (9th Cir. 2010) (“[A] petitioner’s fear of future persecution is weakened, even

undercut, when similarly-situated family members living in the petitioner’s home

country are not harmed.” (citations and internal quotation marks omitted)). Nor did

he establish a clear probability of persecution based on vague or indirect threats.

See Marcos v. Gonzalez, 410 F.3d 1112, 1119 (9th Cir. 2005) (“What matters is

whether the group making the threat has the will or ability to carry it out.” (citation

and internal quotation marks omitted)).

      Substantial evidence supports the BIA’s finding that Duikoro failed to

“establish that he . . . is more likely than not to suffer intentionally-inflicted cruel


                                            2
and inhuman treatment if removed” to Fiji for purposes of CAT protection. Garcia,

749 F.3d at 791 (citation and internal quotation marks omitted). Duikoro concedes

that he was not harmed in the past, the record does not establish that his

stepfather’s political activities put him at risk of torture, and the family members to

whom he is similarly situated have remained in Fiji unharmed. See Tamang, 598

F.3d at 1094–95 (where an applicant had personally suffered no past persecution

and similarly situated family members remained in his home country without

harm, the record did not compel the conclusion that he merited CAT protection).

      PETITION FOR REVIEW DENIED.




                                           3